DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s species election without traverse of in the reply filed on 05 October, 2022 is acknowledged.
Priority
Foreign priority to application EP18200469.7 filed on 15 October, 2018 is acknowledged. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/14/2021 and 10/05/2022 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show proper labeling of graph X and Y- axis as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Status
Claims 19-35 are currently pending.
Claims 19-35 are currently being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lacroix et al (US11,219,649) in view of Henn et al (WO2015/077794) evidenced by Mego et al (Complementary Therapies in Medicine, Vol 21, Issue 6, 2013, 712-723).
Lacroix teaches of a composition for the treatment of diseases associated with intestinal microbiota dysbiosis (col 1, line 15-19). The composition comprises specific viable, live bacteria strains, intermediate metabolites, end metabolites. and a dispersing medium (col 5, lines 3-7; addressing claim 19). Lacroix teaches of the inclusion of the genera Ruminococcus, Faecalibacterium, Lactobacillus, Bifidobacterium, Clostridium, Eubacterium, Collinsella, Phascolarctobacterium, and Blautia in the composition; Lacroix also outlines a number of preferred species to include in the composition (col 6, lines 21-67 and col 7 lines 1-53).  Lacroix teaches that the bacterial strains in the composition are identified through classification of the full 16S rRNA gene with assignment for the different taxonomic levels Phylum: 75%, Class: 78.5%, Order: 82%, Family: 86.5%, Genus: 94.5%, Species: 98.65% of sequence similarity (col 7 lines, 54-59; addressing claim 19). Lacroix further teaches several choices for intermediate metabolites (including but not limited to succinate in an amount less than 5 mM (col 8 lines 54-67)), end metabolites (including but not limited to acetate in an amount of at least 10 mM (col 9 lines 5-23)), and dispersing media (including but not limited to culture media (col 9, lines 25-63)) addressing claims 19 and 31. 
Lacroix teaches that the composition can be adapted to rectal and oral administration (col 12 lines 20-23; addressing claims 34 and 35). Additionally, embodiments that are free of, or essentially other viable live bacteria, succinate, formate and lactate are taught (col 12 lines 8-13; addressing claims 32 and 33). The composition as taught by Lacroix is further characterized by each of the viable, live bacteria strains in an amount of 105 -1014 16S rRNA gene copies per ml, as quantified by qPCR (col 34 lines 64-67; address claim 26).
Lacroix Does not teach the option of "Bacteroides" to be included in the composition or to the use of the composition in a method to treat Colorectal cancer associated dysbiosis either as a monotherapy or combination therapy with cancer therapeutics. Lacroix also does not teach a composition to further comprise the species as recited in the instant claim 27.
Henn teaches bacterial compositions of isolated bacterial strains with a plurality of functional properties, in particular that are useful for treating dysbiosis (e.g., restoring a GI microbiome to a state of health), and fix treating disorders associated with infection or imbalance of microbial species found in the gut (pg. 3, para 008). Henn teaches a variety of bacterial strains (including Bacteriodes xylanisolvens, Flavonifractor plautii, Barnesiella intestinihominis, Clostridium scindens, Clostridium bolteae, and Akkermansia muciniphila) that can be used in compositions for treating diseases that are associated with dysbiosis including but not limited to colorectal cancer (see table 1 and pg. 162 of table 3). 
Henn does not teach of a combination treatment of probiotics and anti-cancer agents such as chemotherapy. However, there is evidence that probiotic treatment may decrease the risk and severity of chemotherapy related toxicity and thus reduce side effects associated with cancer treatment as evident in Mego et al (probiotics and chemotherapy section). Thus, one skilled in the art would conclude that a probiotic used during treatment of CRC could be combined with anti-cancer treatments such as chemotherapy.
It is obvious to use a method of administering a probiotic composition for treatment of CRC associated dysbiosis. Lacroix provides a pharmaceutical composition as described above for use in the prophylaxis, treatment, prevention or delay of progression of a disease associated with intestinal microbiome imbalance or associated with microbiota dysbiosis. One skilled in the art, would reasonably conclude that a composition as disclosed by Lacroix could be utilized in the method of Henn to treat not only CRC associated dysbiosis but as a general treatment for intestinal dysbiosis. 
Thus, the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary.
Conclusion
No Claim allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYSHONDA PATRICE LEWIS whose telephone number is (571)272-1840. The examiner can normally be reached M-Th 8AM-5PM Every other Fri 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571) 272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYSHONDA PATRICE LEWIS/Examiner, Art Unit 1651                                                                                                                                                                                                        
/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651